UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7664


BORIS JAMES ALSTON,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE, Director of the Virginia Department of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Arenda L. Wright Allen, District
Judge. (2:14-cv-00327-AWA-LRL)


Submitted:   February 25, 2016            Decided:   March 1, 2016


Before SHEDD and HARRIS, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Boris James Alston, Appellant Pro Se. John Watkins Blanton, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Boris James Alston seeks to appeal the district court’s order

accepting     the     recommendation    of    the   magistrate   judge      and

dismissing as untimely his 28 U.S.C. § 2254 (2012) petition.                The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.         28 U.S.C. § 2253(c)(1)(A) (2012).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                 28 U.S.C.

§ 2253(c)(2) (2012).       When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment

of the constitutional claims is debatable or wrong.                   Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003).      When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the petition

states a debatable claim of the denial of a constitutional right.

Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Alston has not made the requisite showing.            Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis, deny Alston’s motion for appointment of counsel, and

dismiss the appeal.        We dispense with oral argument because the

facts   and   legal    contentions     are   adequately   presented    in   the

                                        2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3